DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 01/12/2021 is acknowledged and has been entered.  Claims 1, 4 and 7-9 have been amended.  Currently, claims 1-20 are pending.  Claims 11-20 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-10 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Drawings
         The drawings are objected to because Figures 1- 2 discloses nucleotide sequences and/or amino acid sequences without disclosing the appropriate sequence identifier in the drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 is vague and indefinite because it is unclear what relationship the first solid phase on a conjugate pad having recombinant canine PKA Ca has with the first 
Claim 1 is vague and indefinite because it is unclear how the conjugate pad comprises the first and second solid phases.  The specification fails to provide drawings or a disclosure of a conjugate pad having first and second solid phases and the claim does not make clear the binding relationships of the recombinant proteins, binding proteins and antibodies in the method and thus it is unclear how the conjugate pad comprises the first and second solid phases or what the applicant is trying to encompass.  The claim does not make clear if the conjugate pad is connected to a membrane having solid phases, if the conjugate pad comprises different beads contained within only the conjugate pad or if applicant intends something else. Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho-Chung (US 2009/0123948) in view of O’Farrell (Lateral Flow Immunoassay, 2009, pages 1-33) and further in view of Emamian (US 2010/0047226).

Cho-Chung differs from the instant invention in failing to specifically teach first solid phase, conjugation pad and second solid phase as currently recited.
O’Farrell teaches that it is known and conventional that immunochromatographic assays can be lateral flow immunoassays (e.g. page 1).  O’Farrell teaches that typical configuration of an immunochromatographic lateral flow strip comprises a conjugate pad comprising a particulate conjugate comprised of a colloidal gold or a colored, fluorescent or paramagnetic monodisperse latex particle (coloring agent with an optical density) conjugated to an antigen or antibody (first binding protein).  O’Farrell teaches the conjugate pad is connected with a first test line (1st solid phase) comprising immobilized capture proteins and a control line (2nd solid phase) comprising immobilized capture proteins (second binding protein) (thus teaching a conjugate pad with first and second solid phases).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate first solid phase, conjugation pad and second solid phase in the method and kit of Chu-Chung because Chu-Chung specifically teaches st solid phase) comprising immobilized capture proteins and a control line (2nd solid phase) comprising immobilized capture proteins (second binding protein).  Therefore, one of ordinary skill in the art would have a reasonable expectation of success incorporating first solid phase, conjugation pad and second solid phase with the reagents, methods and kits of Chu-Chung.  Further, it is unclear what the relationships are of the recited binding proteins, recombinant protein and the canine antibodies and unclear how the conjugate pad comprises the two solid phases (see 112 (b) rejections supra).  
Chu-Chung and O’Farrell differs from the instant invention in failing to specifically teach immobilized recombinant PKA Ca protein in the test line in the modified method and kit of Chu-Chung.
Emamian teaches PKAc which can be produced recombinantly and which can be canine and purified.  Emamian teaches that the PKAc can be PKAc alpha.  Emamian teaches the recombinant PKAc can be SEQ ID NO:4 which has a 100% match to currently recited SEQ ID NO. 5 (e.g. para’s 0040, 0057-0060).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate recombinant canine PKAc such as taught by Emamian into the test line of the modified method and kit of Chu-Chung because Chu-
With respect to the recitation “wherein the conjugated coloring agent is configured to provide a first color intensity in the first solid phase and a second color intensity in the second solid phase..” as currently recited. In the modified method and kit of Chu-Chung the test line captures the autoantibody and conjugate and the control line capture the conjugate only.  Therefore, the test lines are configured so that the first solid phase and the second solid phase will have different color intensity based on the binding (e.g pages 3-5 in O’Farrell).  Also, the combination of Chu-Chung, O’Farrell and Emamian teach the same kit having the same reagents and components as currently recited and therefore absent evidence to the contrary it is deemed that the first and second solid phases as currently recited would comprise a first color intensity and a second color intensity as currently recited.  Further, it is unclear what the relationships are in regards to the first solid, phase, second solid phase, conjugate pad, first binding protein, second binding protein and the antibodies of canine ECPDA (see 112 (b) rejections supra).  Thus, for the reasons stated supra the combination of Chu-Chung, O’Farrell and Emamian read on the instantly recited claims.

With respect to claim 4 as currently recited.  The combination of Chu-Chung, O’Farrell and Emamian teach same reagents and components as currently recited and therefore it is deemed that the modified kit of Chu-Chung would detect cancer in the dog with a specificity and sensitivity as currently recited.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Chung in view of O’Farrell and Emamian as applied to claims 1-4 and 9 above, and further in view of Jeyendran et al (US 2016/0282343)
           See above for the teachings of Chu-Chung, O’Farrell and Emamian.
Chu-Chung, O’Farrell and Emamian differ from the instant invention in failing to teach a set of correlating data.
Jeyendran et al teaches that it is known and conventional in the art to provide standards of the analyte to provide data and compare unknown analytes detected to the standards or provide a linear relationship for the determination of the concentration of the analyte in a sample (e.g. para’s 0033-0035).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate standards and detection such as taught by .

           Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Chung in view of O’Farrell and Emamian as applied to claims 1-4 and 9 above, and further in view of  Diamandis et al. (Immunoassay, The Avidin-Biotin System, Chapter 11, pages 237-255, 1996).             
           See above for the teachings of Chu-Chung, O’Farrell and Emamian.
Chu-Chung, O’Farrell and Emamian differ from the instant invention in failing to teach the use of avidin/biotin.
           Diamandis et al disclose the application of the avidin-biotin system in immunoassay and disclose its use as a capture system in immunoassay systems (p. 237, 255).  Diamandis et al teaches that this provides for more control over the immobilization procedure and preserves the specificity or overall sensitivity of the binding systems and improves greatly the performance of the immunoassay system.       
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu-Chung in view of O’Farrell and Emamian as applied to claims 1-4 and 9 above, and further in view of Zhou (US 2003/0032196).
           See above for the teachings of Chu-Chung, O’Farrell and Emamian.
           Chu-Chung, O’Farrell and Emamian differ from the instant invention in failing to teach the kit comprises a filter phase.
           Zhou teaches that it is known and conventional in the art to include a sample filter for separating red blood cells in a sample (e.g. para’s 0021-0024).
            It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate a sample filter (filter phase) such as taught by Zhou into the modified kit and method of Chu-Chung because Zhou teaches that it is well known and conventional in the art.  Thus, one of ordinary skill in the art would have a .

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive.  
Objections to the Drawings:
Applicant argues that the drawings have been amended to overcome the objection of the lack of sequence identifiers.
This argument is not found persuasive because the replacement drawings of Figures 1 and 2 filed 01/12/2021 fail to provide any sequence identifiers.  Thus, the objection is maintained. 

112 (b) rejections:
Applicant argues that amended claim 1 makes clear the relationships.
This argument is not found persuasive because the amendment fails to make   what are the relationships of the recited binding proteins, recombinant protein and the canine antibodies.  The claim fails to make clear if the antibodies bind with the first and second binding proteins, with the recombinant protein or if the antibodies bind all the recited binding proteins and recombinant protein and also fails to make clear what these relationships are in relation to the first and second solid phases as recited.

103 Rejections:

This argument and statements are not found persuasive because although Cho-Chung may disclose some embodiments of detecting anti-ECPKA in humans Cho-Chung also specifically teaches that the antibodies can be detected in non-humans such as a canine (e.g. para 0045).  Also, one of ordinary skill in the art must consider all embodiments of a disclosure and it is well settled that a reference must be evaluated for all disclosures not just its preferred embodiments.  In re Mills, 470 F. 2d 649, 176 USPQ 196 (CCPA 1972).  As stated supra and in the previous office action one of ordinary skill would recognize that when detecting canine antibodies that one would look to make and use canine recombinant PKAc such as taught by Emamian into the kit and modified method of Chu-Chung.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating recombinant canine PKAc such as taught by Emamian into the test line of the modified method and kit of Chu-Chung.
Applicant further argues that the Examiner is attempting to use Cho-Chung for an application that does not function because Cho-Chung does not describe canine PKA protein and relies entirely on human PKA.
This argument is not found persuasive because the Applicant is only considering preferred embodiments in Cho-Chung. As stated supra and in the previous office action In re Mills, 470 F. 2d 649, 176 USPQ 196 (CCPA 1972).  As shown by Emamian it is known and conventional in the art that PKAc  can be produced recombinantly andcan be canine and purified.  Emamian teaches that the PKAc can be PKAc alpha.  Emamian teaches the recombinant PKAc can be SEQ ID NO:4 which has a 100% match to currently recited SEQ ID NO. 5 (e.g. para’s 0040, 0057-0060).  Thus one of ordinary skill would recognize that when detecting canine antibodies that one would look to make and use canine recombinant PKAc such as taught by Emamian into the kit and modified method of Chu-Chung.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating recombinant canine PKAc such as taught by Emamian into the test line of the modified method and kit of Chu-Chung.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

 /GARY COUNTS/            Primary Examiner, Art Unit 1641